[Cite as Crenshaw v. Howard, 2022-Ohio-3914.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA


MARIAH S. CRENSHAW,                             :
                                                                No. 110898
                Plaintiff-Appellant,            :

                v.                              :

SHAWN L. HOWARD, SR.,                           :

                Defendant-Appellee.             :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART; REVERSED
                           IN PART; REMANDED
                RELEASED AND JOURNALIZED: November 3, 2022


             Civil Appeal from the Cuyahoga County Common Pleas Court
                                Case No. CV-21-947564


                                          Appearances:

                Mariah S. Crenshaw, pro se.

                Edwin V. Hargate, for appellee.

EILEEN A. GALLAGHER, P.J.:

                  Plaintiff-appellant Mariah Crenshaw appeals from an order of the

Cuyahoga County Court of Common Pleas granting judgment on the pleadings in

favor of defendant-appellee Shawn L. Howard, Sr. Crenshaw contends that the trial

court erred in (1) granting Howard’s Civ.R. 12(C) motion before the pleadings had
closed and discovery was completed, (2) concluding that Crenshaw’s complaint

failed to state a claim for which relief could be granted against Howard and (3)

denying Crenshaw leave to amend her complaint to assert a claim of journalistic

malpractice against Howard. Crenshaw further contends that the trial court abused

its discretion in denying her affidavit of indigency and that the trial judge violated

the Ohio Code of Judicial Conduct by failing to recuse herself from the case.

              For the reasons that follow, we reverse the trial court’s decision

granting Howard’s motion for judgment on the pleadings, vacate the trial court’s

October 7, 2021 order denying “plaintiff’s request for indigent status for purpose of

paying filing fees and court costs” and remand for further proceedings.

Procedural and Factual Background

              On May 13, 2021, Crenshaw filed a complaint in the Cuyahoga County

Court of Common Pleas, asserting claims of defamation, slander, libel and

telecommunications harassment against Howard. Crenshaw alleged that, “[s]ince

January 1, 2021,” Howard had “posted numerous slanderous, libelous, and

defaming statements on social media multiple times a day” with “intent to harass,

annoy, and embarrass [Crenshaw].” Crenshaw further alleged that Howard had

engaged in “nonstop harassment, bullying, and intimidation” in violation of

R.C. 2917.21(B)(1) and had “enlisted family and friends to engage in

telecommunications harassment” of her on social media. She also alleged that

Howard had “post[ed] images on the internet intended to disturb [her]” and had

“made false reports” regarding an unidentified family member of Crenshaw,
accusing the family member of a crime of which he had not been convicted, “as an

attempt to torment and cause great injury.” Crenshaw claimed that Howard’s

actions had “endanger[ed]” her life and that of the unidentified family member, had

caused “extreme emotional and psychological damages” and had “adversely

affected” her earning capacity and reputation. Crenshaw sought to recover in excess

of $100,000 in damages and “all fees associated with the cost of [the] action.”

                 The case was originally assigned to Judge Deena Calabrese. On June

28, 2021, Crenshaw filed an “affidavit of disqualification pursuant to [R.C.] 2701.03”

with the trial court and the Ohio Supreme Court, requesting that Judge Calabrese

be recused from handling the case because Howard had been a witness in a case

Judge Calabrese had prosecuted when she was an assistant prosecuting attorney.

Judge Calabrese voluntarily recused herself from the case and the case was

reassigned to Judge Shirley Strickland Saffold. Crenshaw did not request recusal of

Judge Saffold.

                 Howard filed an answer in which he denied all of the allegations in

Crenshaw’s complaint and asserted a laundry list of “affirmative defenses,”

including failure to state a claim for which relief could be granted.

                 On August 4, 2021, Crenshaw filed a motion for leave to amend her

complaint to include an additional claim of “journalistic malpractice” against

Howard. Crenshaw asserted that Howard held “media credentials” and that he had

“misused his journalist credentials to convey false and misleading statements to the
public in an effort to discredit, harass, slander and malign [her].” The trial court

denied the motion.

              On September 22, 2021, Howard filed a motion for judgment on the

pleadings. He argued that Crenshaw’s complaint should be dismissed because (1)

Crenshaw had not pled any legally cognizable cause of action for libel, slander or

telecommunications harassment against Howard, (2) the acts allegedly committed

by Howard were “not unlawful” and “appl[ied] to someone other than Crenshaw,”

(3) Crenshaw had no standing to bring an action for acts allegedly committed against

a third party and (4) Crenshaw’s allegations involved “speculative acts” rather than

“actual controversies.”

              Crenshaw filed an opposition in which she asserted that (1) Howard’s

motion was untimely because the pleadings had not yet closed, (2) Howard had

“offered a ‘statement of facts’ that was not supported by any evidence collected

during [d]iscovery,” (3) Crenshaw “must have the opportunity to introduce evidence

through the [d]iscovery process before a dismissal can be granted” and (4) Crenshaw

had been granted an ex parte civil stalking protection order against Howard on

September 20, 2021.

              On October 8, 2021, the trial court granted judgment on the pleadings

in favor of Howard. The trial court explained its ruling as follows:

      When affording plaintiff all reasonable inferences possibly derived
      from the factual allegations of the complaint and the pleadings, plaintiff
      is not able to prove a set of facts entitling her to relief. Accordingly,
      judgment in favor of defendant on the pleadings is granted as a matter
      of law.
               Crenshaw appealed, raising the following five assignments of error for

review:

       1.     The trial court erred in granting a 12(C) motion when the
              pleadings had not closed.

       2.     The trial court erred in granting the motion on grounds of failure
              to state a claim upon which relief can be granted as a matter of
              law.

       3.     The trial court erred in disallowing an inclusion claim of
              journalistic malpractice.

       4.     The trial court erred in denying the appellant’s affidavit of
              indigency.

       5.     The trial court violated the canons of a judge.1

Law and Analysis

       Motion for Judgment on the Pleadings

               As an initial matter, we note that the “history” section of Crenshaw’s

appellate brief sets forth numerous purported facts to which there are no citations




       1 App.R. 3(D) requires an appellant to “designate the judgment, order or part thereof

appealed from.” As Howard observes, Crenshaw designated only the trial court’s October 8,
2021 final judgment granting Howard’s motion for judgment on the pleadings in the notice
of appeal, as the judgment or order from which she was appealing, not the trial court’s
October 7, 2021 orders denying her motion for leave to amend the complaint and her
request for indigency status for purpose of paying court costs and filing fees. However,
App.R.3(D) “does not require an appellant to separately identify each interlocutory order
issued prior to a final judgment.” Beatley v. Knisley, 183 Ohio App.3d 356, 2009-Ohio-
2229, 917 N.E.2d 280, ¶ 9 (10th Dist.). “Interlocutory orders merge into the final judgment,
and thus, an appeal from a final judgment allows an appellant to challenge both the final
judgment and any interlocutory orders merged with it.” Id.; see also Breech v. Liberty Mut.
Fire Ins. Co., 2017-Ohio-9211, 101 N.E.3d 1199, ¶ 22-32 (5th Dist.); O’Connor v. Fairview
Hosp., 8th Dist. Cuyahoga No. 98721, 2013-Ohio-1794, ¶ 19-20.
in the record and which are not set forth in the pleadings or otherwise included in

the record in this appeal.     Accordingly, we do not consider these facts when

evaluating Crenshaw’s assignments of error in this appeal. See App.R. 12(A)(2),

16(A)(6)-(7). In reviewing the trial court’s ruling on Howard’s motion for judgment

on the pleadings, we limit our review to the facts alleged in the pleadings. See

Edwards v. Kelley, 2021-Ohio-2933, 178 N.E.3d 55, ¶ 8 (8th Dist.) (“Under Civ.R.

12(C), matters outside the pleading cannot be considered because such motions are

restricted to considering only the allegations contained within the four corners of

the pleadings.”).

               Standard of Review

               Under Civ.R. 12(C), “[a]fter the pleadings are closed but within such

time as not to delay the trial, any party may move for judgment on the pleadings.”

A motion for judgment on the pleadings is the same as a motion to dismiss filed after

the pleadings have closed, and the same standard of review applies. See, e.g., Kobal

v. Kobal, 8th Dist. Cuyahoga No. 110317, 2022-Ohio-812, ¶ 10; Shingler v. Provider

Servs. Holdings, L.L.C., 8th Dist. Cuyahoga No. 106383, 2018-Ohio-2740, ¶ 17, fn.6;

Accelerated Sys. Integration, Inc. v. Hausser & Taylor, L.L.P., 8th Dist. Cuyahoga

No. 88207, 2007-Ohio-2113, ¶ 32-33.

               Dismissal of a complaint is appropriate under Civ.R. 12(C) when, after

construing all material factual allegations in the pleadings as true and all reasonable

inferences that can be drawn therefrom in favor of the plaintiff, the court finds,

beyond doubt, that the plaintiff could prove no set of facts in support of his or her
claims that would entitle the plaintiff to relief. New Riegel Local School Dist. Bd. of

Edn. v. Buehrer Grp. Architecture & Eng., Inc., 157 Ohio St.3d 164, 2019-Ohio-2851,

133 N.E.3d 482, ¶ 8, citing State ex rel. Midwest Pride IV, Inc. v. Pontious, 75 Ohio

St.3d 565, 570, 664 N.E.2d 931 (1996); Socha v. Weiss, 2017-Ohio-7610, 97 N.E.3d

818, ¶ 9 (8th Dist.). Where, as here, the relevant pleadings are a complaint and

answer, determination of a motion for judgment on the pleadings is restricted solely

to the allegations in the complaint and answer, as well as any documents properly

attached as exhibits to those pleadings.2 Edwards at ¶ 7. A motion for judgment on

the pleadings raises only questions of law, testing the legal sufficiency of the claims

asserted. Id.; Johnson v. Johnson, 8th Dist. Cuyahoga No. 108420, 2020-Ohio-

1381, ¶ 11. As such, we review a trial court’s decision to grant a motion for judgment

on the pleadings de novo. New Riegel at ¶ 8, citing Rayess v. Educational Comm.

for Foreign Med. Graduates, 134 Ohio St.3d 509, 2012-Ohio-5676, 983 N.E.2d

1267, ¶ 18; Socha at ¶ 10.

                 Ruling on Civ.R. 12(C) Motion After Pleadings Closed

                 In her first assignment of error, Crenshaw contends that the trial

court erred in granting Howard’s Civ.R. 12(C) motion (1) before the pleadings had

closed and (2) before Crenshaw could conduct discovery and present evidence to

support her claims against Howard. Crenshaw’s arguments are meritless.




      2   No documents were referenced in or attached to the pleadings in this case.
               Where, as here, no counterclaim, cross-claim or third-party

complaint is filed, the pleadings are “closed” once an answer is filed. See Civ.R. 7(A).

Accordingly, the pleadings were closed when Howard filed his Civ.R. 12(C) motion,

and the trial court properly ruled on Howard’s Civ.R. 12(C) motion.

               Further, because a Civ.R. 12(C) motion for judgment on the pleadings

is determined based on the pleadings alone, “discovery and evidentiary materials

are irrelevant.” Westwinds Dev. Corp. v. Outcalt, 11th Dist. Geauga No. 2008-G-

2863, 2009-Ohio-2948, ¶ 24; see also Lindow v. N. Royalton, 104 Ohio App.3d 152,

159, 661 N.E.2d 253 (8th Dist.1995) (“The completion of discovery is not relevant to

the granting of a motion to dismiss.”). As stated above, in ruling on Howard’s

motion, the trial court could consider only the allegations contained within the four

corners of the complaint and answer. See, e.g., Edwards, 2021-Ohio-2933, 178

N.E.3d 55, at ¶ 8. Accordingly, the trial court did not err in ruling on Howard’s

Civ.R. 12(C) motion before discovery was completed and without considering any

evidentiary materials.

               Crenshaw’s first assignment of error is overruled.

       Ruling on Civ.R. 12(C) Motion – Failure to State a Claim for which
       Relief Could be Granted

               In her second assignment of error, Crenshaw argues that she

sufficiently pled her claims in her complaint, that “[t]he [t]rial [c]ourt had a duty to

determine if [Crenshaw] has failed to state facts that support a claim for relief” and

that the trial court “failed that duty.”
               Crenshaw asserted four claims in her complaint: claims for slander,

libel and defamation (collectively, the “defamation claims”) and a claim for

telecommunications harassment. Defamation, which includes both slander and

libel, is the “publication [of] a false statement ‘made with some degree of fault,

reflecting injuriously on a person’s reputation, or exposing a person to public hatred,

contempt, ridicule, shame or disgrace, or affecting a person adversely in his or her

trade, business or profession.”’ Jackson v. Columbus, 117 Ohio St.3d 328, 2008-

Ohio-1041, 883 N.E.2d 1060, ¶ 9, quoting A & B-Abell Elevator Co. v.

Columbus/Cent. Ohio Bldg. & Constr. Trades Council, 73 Ohio St.3d 1, 7, 651 N.E.2d

1283 (1995). Slander refers to spoken defamatory words, while libel refers to written

or printed defamatory words. Mercer v. Goans, 8th Dist. Cuyahoga No. 109651,

2021-Ohio-1948, ¶ 19. To prevail on a defamation claim, whether libel or slander, a

plaintiff must prove that (1) a false statement of fact, (2) about the plaintiff, (3) was

published to a third party, (4) with the requisite degree of fault on the part of the

defendant and (5) the statement was either defamatory per se or was defamatory

per quod, causing special harm to the plaintiff. See, e.g., Geletka v. Radcliff, 8th

Dist. Cuyahoga No. 110988, 2022-Ohio-2497, ¶ 31; Lograsso v. Frey, 2014-Ohio-

2054, 10 N.E.3d 1176, ¶ 13 (8th Dist.); Garofolo v. Fairview Park, 8th Dist.

Cuyahoga Nos. 92283 and 93021, 2009-Ohio-6456, ¶ 17. R.C. 2739.01 provides:

      In an action for a libel or slander, it is sufficient to state, generally, that
      the defamatory matter was published or spoken of the plaintiff. If the
      allegation is denied, the plaintiff must prove the facts, showing that the
      defamatory matter was published or spoken of him. In such action it is
      not necessary to set out any obscene word, but it is sufficient to state its
      import.

              R.C. 2917.21 is a criminal statute. R.C. 2917.21(B)(1) states:

      No person shall make or cause to be made a telecommunication, or
      permit a telecommunication to be made from a telecommunications
      device under the person’s control, with purpose to abuse, threaten, or
      harass another person.

              R.C. 2307.60 creates a civil cause of action for damages resulting from

any criminal act, unless otherwise prohibited by law. Jacobson v. Kaforey, 2016-

Ohio-8434, 149 Ohio St.3d 398, 75 N.E.3d 203, ¶ 6, 10, 12-13; R.C. 2307.60(A)(1)

(“Anyone injured in person or property by a criminal act has, and may recover full

damages in, a civil action unless specifically excepted by law, may recover the costs

of maintaining the civil action and attorney’s fees if authorized by any provision of

the Rules of Civil Procedure or another section of the Revised Code or under the

common law of this state, and may recover punitive or exemplary damages if

authorized by section 2315.21 or another section of the Revised Code.”).

              As used in R.C. 2917.21, “[t]elecommunication” is “the origination,

emission, dissemination, transmission, or reception of data, images, signals,

sounds, or other intelligence or equivalence of intelligence of any nature over any

communications system by any method, including, but not limited to, a fiber optic,

electronic, magnetic, optical, digital, or analog method.”           R.C. 2913.01(X);

2917.21(G)(3). “Telecommunications device” means any instrument, equipment,

machine, or other device that facilitates telecommunication, including, but not

limited to, a computer, computer network, computer chip, computer circuit,
scanner, telephone, cellular telephone, pager, personal communications device,

transponder, receiver, radio, modem, or device that enables the use of a modem.”

R.C. 2913.01(Y); 2917.21(G)(3). R.C. 2917.21 does not define “abuse,” “threaten” or

“harass.” But see In re C.W., 1st Dist. Hamilton Nos. C-180677 and C-180690, 2019-

Ohio-5262, ¶ 16 (noting that “[h]arassment” has been generally defined as ‘“[w]ords,

conduct, or action ([usually] repeated or persistent) that, being directed at a specific

person, annoys, alarms, or causes substantial emotional distress in the person and

serves no legitimate purpose’”), quoting State v. Ellison, 178 Ohio App.3d 734,

2008-Ohio-5282, 900 N.E.2d 228, ¶ 14 (1st Dist.), citing Black’s Law Dictionary

733 (8th Ed.Rev.2004).

               Civ.R. 8(A) requires a complaint only to provide “a short and plain

statement of the claim showing that the party is entitled to relief” and “a demand for

judgment for the relief to which the party claims to be entitled.” See also Bush v.

Cleveland Mun. School Dist., 8th Dist. Cuyahoga No. 99612, 2013-Ohio-5420, ¶ 5

(“Ohio is a notice-pleading state, and the Ohio Rules of Civil Procedure generally do

not require a plaintiff to plead operative facts with particularity.”).

               In support of her claims, Crenshaw alleges that Howard has “posted

numerous slanderous, libelous, and defaming statements on social media in

violation of R.C. 2739.01” and that he “continues to post defaming content on his

social media page.” Crenshaw further alleges that Howard made these statements

“with intent to harass, annoy, and embarrass” Crenshaw, that “[Howard’s] conduct

has been nonstop harassment, bullying and intimidation in violation of [R.C.]
2917.21(B)(1),” that Howard has “enlisted family and friends to engage in

telecommunications harassment of [Crenshaw] on social media” and that Howard

“has been persistent in his efforts by posting images on the internet intended to

disturb plaintiff.” Crenshaw also alleges that, as a result of Howard’s actions, she

has suffered “extreme emotional and psychological damages,” serious emotional

distress and “irreparable damages to her reputation as an advocate in the

community.”

               Construing all material allegations in the pleadings and all reasonable

inferences that could be drawn therefrom in favor of Crenshaw, as we are required

to do, we cannot say that Crenshaw could prove no set of facts in support of her

claims that would entitle her to relief.

               Accordingly, the trial court erred in granting Howard’s motion for

judgment on the pleadings. We sustain Crenshaw’s second assignment of error.

      Disallowing Inclusion of Journalistic Malpractice Claim

               In her third assignment of error, Crenshaw appears to challenge the

trial court’s denial of her motion to amend her complaint to assert a claim of a

journalistic malpractice. However, in her argument in support of the assignment of

error, Crenshaw does not address the merits of that motion.

               Civ.R. 15(A) governs amendment of pleadings. Although the rule

allows for “liberal” amendment of pleadings and provides that leave to amend shall

be “freely give[n] * * * when justice so requires,” there is no “unconditional” or

“absolute” right to amend a complaint after the time period specified in Civ.R. 15(A)
has passed. Franciscan Communities, Inc. v. Rice, 8th Dist. Cuyahoga No. 109889,

2021-Ohio-1729, ¶ 31. A trial court may properly deny a motion for leave to amend

a complaint if the amendment would be futile. See, e.g., Wilmington Steel Prods.,

Inc. v. Cleveland Elec. Illum. Co., 60 Ohio St.3d 120, 123, 573 N.E.2d 622 (1991)

(“[W]here a plaintiff fails to make a prima facie showing of support for new matters

sought to be pleaded, a trial court acts within its discretion to deny a motion to

amend the pleading.”). We review a trial court’s decision to deny a motion for leave

to file an amended pleading for abuse of discretion.         Id. at 122; Franciscan

Communities at ¶ 32.

              In her third assignment of error, Crenshaw does not address the

factual or legal basis for her proposed “journalistic malpractice” claim or explain

why she contends she should have been permitted to amend her complaint to assert

such a claim against Howard. Instead, she argues that the trial court’s denial of her

motion “presents a res judicata issue,” that the trial court “in essence granted a 12b

motion” when it granted Howard’s Civ.R. 12(C) motion and that “the necessity of

relying on matters outside the pleadings to establish res judicata * * * precludes the

use of a Civ.R. 12(B)(6) motion to dismiss for raising that defense.” Crenshaw also

reiterates her prior arguments that the trial court erred in granting judgment on the

pleadings in favor of Howard before the pleadings had closed and discovery was

completed.
                  For the reasons set forth above and because Crenshaw has not shown

that the trial court abused its discretion in denying her motion for leave to amend

her complaint, we overrule her third assignment of error.

Denial of Affidavit of Indigency

                  In her fourth assignment of error, Crenshaw contends that the trial

court abused its discretion in denying her affidavit of indigency without a “legal

reason,” imposing an undue financial burden on Crenshaw. Crenshaw asserts that

she “should not be denied access to the courts because her income falls below the

poverty level.”

                  When Crenshaw filed her complaint on May 13, 2021, she also filed a

poverty affidavit. On June 1, 2021, the trial court3 entered an order stating:

      Upon the request of the applicant and the court’s review, the court finds
      that the applicant is an indigent litigant under R.C. 2323.311. In
      accordance and for good cause, the court hereby grants a waiver of pre-
      payment of costs or fees in this matter.                   Pursuant to
      R.C. 2323.311(B)(4), the clerk is hereby ordered to waive the advance
      deposit or security.

                  On October 7, 2021 — the day before it issued its ruling on Howard’s

motion for judgment on the pleadings — the trial court entered an order denying

Crenshaw’s request for indigent status “for purposes of paying filing fees and court

costs” as follows:

      Plaintiff’s poverty affidavit is hereby denied. It is within the court’s
      discretion whether indigent status, for purposes of a poverty affidavit,
      is proper in a particular case. Wilson v. Dept. of Rehab. and
      Correction, 138 Ohio App.3d 239, 243, 741 N.E.2d 152 (10th

      3   Judge Calabrese was the trial judge assigned to the case at that time.
       Dist.2000). Upon consideration of plaintiff’s poverty affidavit, the
       court hereby denies plaintiff’s request for indigent status for purposes
       of paying filing fees and court costs.

                R.C. 2323.31 allows courts of common pleas to require an advance

deposit as security for fees or costs when a civil action is filed. If a litigant is indigent

and is unable to make an advance deposit or security for fees or costs, the litigant

can file an affidavit of indigency with the court to avoid the advance deposit

requirement. R.C. 2323.31; 2323.311(A)-(B). R.C. 2323.31 provides:

       The court of common pleas by rule may require an advance deposit for
       the filing of any civil action or proceeding or of any responsive action
       by the defendant. On the motion of any party, and if satisfied that such
       deposit is insufficient, the court may require it to be increased from
       time to time, so as to secure all costs that may accrue in the cause, or
       may require personal security to be given. However, if a party makes
       an application to be qualified as an indigent litigant as set forth in
       section 2323.311 of the Revised Code, the clerk of the court shall receive
       and file the civil action or proceeding or the responsive action by the
       defendant. If the court approves the application, the clerk shall waive
       the advance deposit or personal security under this section and the
       court shall proceed with the action or proceeding or the defendant’s
       responsive action. If the court denies the application, the clerk shall
       retain the filing of the civil action or proceeding or the defendant’s
       responsive action, and the court shall issue an order granting the
       applicant whose application is denied thirty days to make the required
       deposit or personal security prior to any dismissal or other action on
       the filing of the civil action or proceeding or the defendant’s responsive
       action.

                R.C. 2323.311(B)(4) states, in relevant part:

       The judge or magistrate shall approve the application [to be qualified
       as an indigent litigant] if the applicant’s gross income does not exceed
       one hundred eighty-seven and five-tenths per cent of the federal
       poverty guidelines as determined by the United States department of
       health and human services for the state of Ohio and the applicant’s
       monthly expenses are equal to or in excess of the applicant’s liquid
      assets as specified in division (C)(2) of section 120-1-03 of the
      Administrative Code, as amended, or a substantially similar provision.

An applicant’s indigent status can be revisited as the case proceeds.

R.C. 2323.311(B)(5) provides:

      [T]he judge or magistrate, at any time while the action or proceeding is
      pending and on the motion of an applicant, on the motion of the
      opposing party, or on the court’s own motion, may conduct a hearing
      to inquire into the applicant’s status as an indigent litigant. The judge
      or magistrate shall affirm the applicant’s status as an indigent litigant
      if the applicant’s gross income does not exceed one hundred eighty-
      seven and five-tenths per cent of the federal poverty guidelines as
      determined by the United States department of health and human
      services for the state of Ohio and the applicant’s monthly expenses are
      equal to or in excess of the applicant’s liquid assets as specified in
      division (C)(2) of section 120-1-03 of the Administrative Code, as
      amended, or a substantially similar provision. If the court finds that
      the applicant qualifies as an indigent litigant, the court shall proceed
      with the action or proceeding. If the court finds that the applicant does
      not qualify as an indigent litigant or no longer qualifies as an indigent
      litigant if previously so qualified as provided in [R.C. 2323.311(B)(4)],
      the clerk shall retain the filing of the action or proceeding, and the court
      shall issue an order granting the applicant whose motion is denied
      thirty days to make a required deposit or security, prior to any dismissal
      or other action on the filing or pendency of the civil action or
      proceeding.

               Loc.R. 7(A) of the Court of Common Pleas of Cuyahoga County,

General Division states: “Unless otherwise provided by law, no civil action or

proceeding will be accepted by the Clerk of Courts for filing unless the party or

parties filing the action have first deposited a sum to secure the payment of the costs”

and sets forth a schedule detailing the deposits required for each type of action or

proceeding. Loc.R. 7(F) further provides:

      If a party is unable to pay court costs, then the party must submit a
      poverty affidavit requesting to have such charges waived on the form
      prescribed by the court. The completed affidavit must be submitted to
      the Clerk of Courts who will accept the filing without costs. Once the
      case is assigned, the trial judge may make further inquiry into the
      party’s ability to pay costs and order payment where appropriate.

               The language of R.C. 2323.31 and 2323.311 is mandatory. These

provisions require courts to waive advance deposit or security requirements

associated with civil actions or proceedings for those who qualify.           However,

R.C. 2323.31 and 2323.311 do not address whether court costs should be waived in

their entirety; they only waive the requirement of an advance deposit or security for

costs. Notwithstanding R.C. 2323.31 and 2323.311, court costs may still be assessed

at the conclusion of a case. The mere filing of an affidavit of indigency does not

constitute an automatic waiver of court costs. Manville v. Hazen, 2019-Ohio-1133,

133 N.E.3d 1029, ¶ 11 (8th Dist.); Yeager v. Moody, 7th Dist. Carroll No. 11 CA 874,

2012-Ohio-1691, ¶ 8.

               There is nothing in the record to indicate that the trial court

conducted a hearing to inquire into Crenshaw’s status as an indigent litigant before

denying her poverty affidavit. Thus, based on the record before us, Crenshaw could

not be compelled to make an advance deposit or provide personal security for court

costs in order to proceed with her case. However, Crenshaw’s claimed indigency

status would not, in and of itself, preclude Crenshaw from being responsible for

paying court costs and filing fees at the conclusion of her case, as ordered by the trial

court here, i.e., “den[ying] plaintiff’s request for indigent status for purposes of
paying filing fees and court costs.” Crenshaw has not, as she contends, been “denied

access to the courts” as a result of the trial court’s ruling.

               Although Ohio courts “traditionally waive filing fees and costs for

indigent persons in order to promote the interests of justice,” the decision to do so

is within the court’s discretion. Nelson v. Rodriguez, 3d Dist. Hancock No. 5-10-20,

2011-Ohio-996, ¶ 5; see also Manville at ¶ 13 (“The standard of review in an appeal

from a decision denying a motion for leave to proceed in forma pauperis is an abuse

of discretion.”), citing Wilson, 138 Ohio App.3d at 243, 741 N.E.2d 152. In exercising

that discretion, a trial court may consider

       “whether a litigant has caused the court’s limited resources to be
       expended needlessly in the past by filing numerous, repetitious, or
       frivolous complaints, whether the affidavit of indigency includes
       sufficient information concerning the litigant’s financial condition,
       whether additional information is required, and whether the affidavit
       of indigency appears to be reasonable under conditions then existing.”

Guisinger v. Spier, 166 Ohio App.3d 728, 2006-Ohio-1810, 853 N.E.2d 320, 6 (2d

Dist.), quoting Wilson at 243 (citations omitted).

               Given our reversal of the trial court’s decision granting Howard’s

motion for judgment on the pleadings, we believe the trial court’s denial of

Crenshaw’s request for indigent status “for purposes of paying filing fees and court

costs” is premature. Accordingly, we sustain Crenshaw’s fourth assignment of error

and vacate the trial court’s October 7, 2021 order denying “plaintiff’s request for

indigent status for purpose of paying filing fees and court costs.”
      Alleged Violation of Canons of Judicial Conduct and Failure to
      Recuse

               In her fifth and final assignment of error, Crenshaw contends that the

trial judge, Judge Saffold, violated Canons 2.2 (impartiality and fairness), 2.4

(external influences on judicial conduct), 2.6 (ensuring the right to be heard), 2.7

(responsibility to decide) and 2.11 (disqualification) of the Ohio Code of Judicial

Conduct by failing to recuse herself from the case. Crenshaw claims that she became

“a very outspoken critic” of Judge Saffold after Judge Saffold enforced a settlement

agreement in a 2010 case in which Crenshaw was a party, that Crenshaw has been

“a long-time critic of the judge’s discretion in pro se cases for years,” that she and

Judge Saffold “have a contentious history inside and outside the courtroom” and

that Judge Saffold had demonstrated “blatant discrimination and personal bias

against [Crenshaw]” by “always ruling against [her] without solid and supported

matters of law being applied.”

               Although Crenshaw filed an affidavit seeking recusal of Judge

Calabrese, Crenshaw did not seek recusal of Judge Saffold or otherwise raise this

issue below. “The avenue for redress when a party alleges a violation of the Ohio

Code of Judicial Conduct or error in a judge’s failure to recuse is to file an affidavit

of disqualification with the Ohio Supreme Court under R.C. 2701.03.” State v.

Murrill, 12th Dist. Butler No. CA2020-08-081, 2021-Ohio-1449, ¶ 10; see also

R.C. 2701.03(A) (“If a judge of the court of common pleas allegedly * * * has a bias

or prejudice for or against a party to a proceeding pending before the court or a
party’s counsel, or allegedly otherwise is disqualified to preside in a proceeding

pending before the court, any party to the proceeding or the party’s counsel may file

an affidavit of disqualification with the clerk of the supreme court in accordance with

[R.C. 2701.03(B)].”); Cleveland v. Goodman, 8th Dist. Cuyahoga Nos. 108120 and

108678, 2020-Ohio-2713, ¶ 15 (““‘an appellate court has no authority to determine

a claim that a trial judge is biased or prejudiced against a defendant and no authority

to void a trial court’s judgment based on a claim that the trial judge is biased or

prejudiced”’”), quoting State v. Frazier, 2017-Ohio-8307, 98 N.E.3d 1291, ¶ 16 (8th

Dist.), quoting State v. Williamson, 8th Dist. Cuyahoga No. 104294, 2016-Ohio-

7053, ¶ 27.

               We therefore decline to address Crenshaw’s argument that the trial

judge’s failure to recuse herself violated the Ohio Code of Judicial Conduct. See

Murrill at ¶ 10. Crenshaw’s fifth assignment of error is overruled.

               Judgment affirmed in part; reversed in part; and remanded.

      It is ordered that appellee and appellant share the costs herein taxed.

      It is ordered that a special mandate be sent to the Cuyahoga County Court of

Common Pleas to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.


_________________________________
EILEEN A. GALLAGHER, PRESIDING JUDGE

CORNELIUS J. O’SULLIVAN, JR., J., and
GENE A. ZMUDA, J.,* CONCUR

*(Sitting by assignment: Gene A. Zmuda, J., of the Sixth District Court of Appeals.)